DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on5/7/21 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully submits the amendments to claims 16 and 18 therefore require the apparatus (i.e., the inline sensor arrangement) as recited in claim 1 be used in the respective processes of claims 16 and 18. Therefore, Applicant respectfully submits that the Restriction Requirement is improper and should be withdrawn. This is not found persuasive because the apparatus of Group I is not limited to only practicing the method of Group II. The apparatus can be employed to practice materially different methods from that of claim 18, including but not limited to the method of claim 16. Claims 16 and 18 are directed to different methods of use that require different searches and search strategies. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 5/22/18 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. The claims are read in light of the specification, not vice versa. 
The disclosure is objected to because of the following informalities: The specification refers to the claims for example in paragraph [0016]. This is improper.    
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than one sensor element, more than one sensor humidity sensor, more than one temperature probe/sensor (claims 1,  6, 10, 16; decoupled sensor element claim 9), agents (claim 4), desiccant (claim 8)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that a measurand is not structure nor defined in the claim. It is presumed to refer to a property or some measurement of something of an unclaimed, unspecified analyte of an unclaimed, unspecified measuring medium. 

The various “for…”; “embodied to…”; “such that”; “positioned to…” and further variations are directed to intended, possible use of the apparatus or elements of the apparatus. 
It is noted that the phrase “at least one sensor element” provides for the possibility of more than one sterile sensor element being present. However, the examiner fails to locate any description and illustration of the apparatus including more than one sensor element. 
It is noted that there is no structurally distinction provided for between the enclosed housing and sealed chamber. The enclosed housing appears to the same as the sealed chamber. 
It is noted that while claim 2 requires the gas volume [of the sealed] chamber to include at one noble gas, the claim does not preclude the chamber from including any other gas nor any other substances (liquids or solids). 
As to claim 3, it is noted that “less than 1 percent by volume” includes the value of 0. Therefore, oxygen and/or nitrogen are not required to be present in the gas volume. (See also the “less than…” range in claim 7). 

As to claims 12-13 (or any other applicable claims), it is noted that reciting what actions, steps “may” or “can” be done to or with the invention does not provide for further structural elements nor necessarily structural limitations of the claimed invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with verbose, broad, awkward, ambiguous and confusing language.
As to claim 1 and 16, it is noted that the each embodiment of the apparatus described in the specification and illustrated in the drawings comprises a sensor element carrier sealed in a housing/chamber, the sensor element carrier is attached to an interior wall of the housing/chamber and a sensor element is located on the sensor carrier. However, the claims do not provide for such a carrier as disclosed in the specification and shown in the drawings. 
Furthermore, it is noted that claim 1 is directed to an apparatus not a process of use and claim 16 does not provide for any step that requires removal and/or unsealing of the chamber and contacting the at least sensor element with any “measuring medium”.
It is presumed that the phrase “the at least one sensor element” (claims 1, 11-15) is intended to be the same as “the at least one sterile senor element”. Therefore, it is suggested that the claims be amended to employ consistent terminology to clearly indicate such. 
The term "tightly" in claims 1, 7, and 16-17 is a relative term which renders the claims indefinite.  The term "tightly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Furthermore, it is noted “an environment of the housing” is not structurally defined in the claim. It is unclear if applicant intends for an environment to be a structural element of the apparatus.  Unless otherwise specified, it is presumed that an environment of the housing is any atmosphere or surroundings of the invention at/in any location that the invention is actually located. However, it is noted that where the invention is located is matter of choice and such location (environment that is not structurally defined by any of the claimed elements) is not a structural element of the invention.
In the “wherein” paragraph of claims 1 and 16, it is presumed that “the chamber” is intended to refer to “the sealed chamber” with the at least one senor in the sealed chamber. If so, then it is suggested that the claim (an all other applicable claims) be amended to clearly provide for such because as noted above in order for the sensor element to be contacted with a measuring medium, the sensor element must be removed, exposed from the sealed chamber or the sealed chamber unsealed. Therefore, the “such that” clause does not provide for any further structural element nor further structurally limit the chamber nor at least one structural element. The clause is directed to the intended, conditional use, and/or intended, possible, desired results (of the broad, unspecified gas volume that could be any volume that includes any gas or gases) of applicant if one were to use the invention in a specific manner under certain conditions. It is noted that the at least one sensor is not required to be reactive with 
It is unclear what is the structural nexus, difference between the chamber that the housing. The chamber is not some distinct structure from the housing as clearly indicated by reference numerals 2 and 14. They appear to be one in the same.
	Although the “such that…” clause does not provide for any further structural element nor further structurally limit and positively claimed element of the invention. It is unclear what is considered as “an influence of harmful substances”.  There is no requirement for the chamber/gas volume to include any reactive (relative to, with what…nitrogen and oxygen are reactive with an exhaustive list of other substances) nitrogen and/or oxygen species (in any state of matter) nor any other specific substances (gas, liquids, or solids). There is no indication as to what applicant considers as “an influence” nor what is considered “harmful substances”. Does “influence” require a reaction to occur between certain substances/elements? Furthermore, there is no indication as to what applicant considers as “harmful substances”; what is required of such substances for them to be considered as “harmful”. Harmful to what…what qualifies an unclaimed substance (not a structural element of the apparatus) as harmful.   
The terms "influence" and “harmful” in claims 1 and 16 is a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as what is considered as an influence nor harmful substances. What may be considered as an influence 
 It is noted that reactive nitrogen and/or oxygen species are not positively claimed as being present in the chamber, nor is any other specific substances including those that are capable of reacting with something else (including sensor) are precluded from being present in the sealed chamber.
The term "largely prevented" in claims 1 and 16 is a relative term which renders the claims indefinite.  The term "largely prevent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As stated above claim 1, is directed to an apparatus not a process of use. There is no requirement for the invention to be used in an process where the sensor is contacted with any substances (of no specific state of matter) that are capable of reacting with the sensor (nor anything else), measuring relative levels of reactivity and non-reactivity of the sensor relative to the quantity of reactive substances that the sensor is contacted with in the sealed chamber…nor measuring anything else (measurand) of the reactive substances/measuring medium. The same is applicable to claims 16-17, because although claim 16 is a method claim, the method is only directed to sterilizing the at least one sensor. Therefore, as noted above the “such that” clause is directed to a desired, intended result of the invention during use under specific conditions.  
The “wherein” clause only requires that some unspecified amount of some unspecified gas(es) be present in the [sealed] chamber. It is noted that air would meet such. 
The term "largely made" in claim 2 is a relative term which renders the claim indefinite.  The term "largely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide for any numerical value(s) to indicate what amount of the gas volume is required to be noble gas(es).
As to claim 4, it is unclear what is structurally considered “agents” and what is the relative structural nexus/connectivity to the prior positively claimed elements. It is noted that the “for elimination…” is directed to an intended purpose/use relative to unclaimed list of species that are not required to be present. It is unclear if the “disposed inside the chamber” is meant to modify the agents or species. The examiner presumes that it is directed to the agents.  
It is unclear how claim 5 further structurally limits the invention of claim 1 because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed element. Reciting that the housing and [sealed] chamber are “structured” is redundant. All physical structures are “structured”. Furthermore, the remainder of the claim, “such that…” clause and thereafter is directed to what applicant does not intend to occur if the invention is subjected to specific process steps and conditions. The invention is never required to be subjected to the conditions to determine if such specified relative humidity value will or will not occur. Furthermore, whether or not such relative humidity will or not occur is not solely based upon if heat sterilizing the housing at a specific temperature for a specific time period is performed or not as recited in the claim.   The invention, an apparatus is defined by the positively claimed listed elements listed in the claims, not by what can or cannot occur if one chooses to employ or subject the claimed apparatus in or to certain processes and 
As to claim 6, it is unclear what is the structural nexus of the at least one humidity sensor to the prior at least one sensor of claim 1. The respective at least one sensors are not required to be one in same nor different. As noted above, the drawings do illustrate the presence of more than one sensor as provided for in the claims. 
Claim 7 is unclear for the same reasons stated above directed to the term “tightly enclosing”, the housing and [sealed/enclosed] chamber, and the those directed to the conditions of claim 5. Furthermore, it is noted that the housing is not previously defined as comprising any components other than the chamber (which is the same as the housing). Therefore, it is unclear what is meant a wall formed from one or more housing components. It is unclear how the “wherein” clause further structurally limits the invention because of the same reasons as stated above relative to claim 5. The clause is based upon conditional usage, process steps, and conditions that are never required to ever be performed/occur. 
Claim 7 recites the limitation "the environment of the wall".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the nexus and/or difference between the prior environments of the housing and wall. Whether the same or different all 
As to claim 8, it is unclear what is the structural nexus of the desiccant to the prior positively claimed elements. The desiccant is not required to be different from nor structurally connected to any other positively claimed element. 
Claim 9 is unclear because the claim employs verbose, vague, awkward, and confusing language and further employs language directed to process steps and conditions that are never required to be performed. See prior remarks above (for example, as applied to claims 5 and 7). The phrase “at least temporarily” does not further structurally limit the invention because the at least one sensor is not claimed as being structurally coupled to (connected) to any other positively claimed structural element of the invention nor any environment (that is not defined as being a structural element of the invention nor by any positively claimed structure(s) of the invention; see remarks above). It is unclear what structural nexus between the at least one 
Claim 9 recites the limitation "the environment of the housing exterior".  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of such environment nor has any such environment been structurally defined as an element of the invention. There is no prior mention of nor structural definition of a housing exterior relative to any unclaimed environment (that is not a structural element of the invention). Furthermore, it is unclear what is structurally meant by and how the “such that, during an action of a medium,…” clause further structurally limits the invention. There is no requirement for any “action” to occur relative to the invention (nor positively claimed elements thereof) and any unclaimed, unspecified “medium” nor anything else.  It is further unclear what applicant considers as structurally defining “at least one partial region of the housing exterior”. This is not defined in the claims. There is no indication as what structurally defines, provides for any definitive structural boundaries, where any region nor partial of region of anything begins and ends to determine what is structurally considered as required to be “at least one partial region of the housing exterior”. Clarification is required. 
Claim 9 recites the limitation "the temperature of the sensor element".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is the nexus of the sensor element and the “at least one sterile sensor element” of claim 1. Although, the claims are directed to apparatus and not a method in which anything is required 
As to claim 10, it is unclear what is the structural nexus, structural location/connectivity to the prior positively claimed elements of claim 1. The at least one temperature probe/sensor is not required to be different from nor structurally connected the at least one sterile sensor (nor the housing/chamber) of claim 1. Furthermore, it is noted that the drawings do not illustrate more than one temperature probe/sensor in the drawings. 
As to claim 11-12, it is unclear what structurally defines “a wall region” (see remarks directed to claim 7). Furthermore, it is unclear what is intended to be required by the “embodied to..." phrase.    It is unclear what is structurally meant by the “embodied to…” clause. The clause does not require that the at least one [sterile] sensor element to be connected to the undefined wall region of the housing/chamber. See prior remarks directed to claim 1 (including those directed to a sensor element carrier). The at least one sensor is not required to structurally connected to the housing/chamber nor any wall “region” of such. Furthermore, the wall cannot move itself nor anything else. If applicant intends for the housing, chamber to comprise a wall including a bellows that allows the wall to expand and contract and the sensor element to be on a sensor element carrier that is connected to bellows; therefore expansion and contraction of the bellows allows the sensor element carrier to move the at least sterile element as result of such  bellows being expanded and contracted, then the claim should clearly provide for such. 
As to the environment of the housing, see applicable prior remarks/rejections above.
It is unclear how claims 14-15, further structurally limit the invention. In claim 15, it is unclear what is structurally meant by “with glucose oxidase”.  It is presumed that applicant intends for the at least one enzyme of the biological detection elements to comprise a glucose enzyme, glucose oxidase. If so, then the claims should be amended to clearly recite such. 
It is noted that claim 16 employs the same or similar language as claim 1 and/or further claims addressed above. See prior applicable remarks and rejections above. 
As to claim 17, it is the “gas-tightly sealing the chamber” is intended to be a different, additional step to the “providing...a chamber sealed tightly…” step of claim 16 or if the claim 17 is meant to further limit the providing step of claim. Clarification is required. Furthermore, it I unclear what is meant by the “…is dimensioned to so that, given an external…” clause. There is no indication as to what dimensional values are required, considered as such, and will or will not qualify as such.  It is unclear if the phrase is meant to provide for additional steps required to be performed after the providing/sealing and sterilizing steps of claim 16 or if applicant is attempting to further define the sterilizing step of claim 16. As presently drafted, the phrase of claim 17 does not provide for any further steps to be performed nor further limit any of the prior steps. Instead, the claims appears to provide for conditions and/or conditional steps (see remarks/rejections of claims 5, 7, and 9) Clarification is required.   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, and 11-17  is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Curry et al., US 2010/0293892.
Curry discloses a sensor arrangement including an enzyme sensor such as a glucose oxidase sensor (sensor) in a gas impermeable package (housing/sealed chamber including a moveable walls) comprising one or more of oxygen and water. (Abstract). 
Once the material (including the sensor) to be packaged 76 is placed in the package 80, oxygen and water from the package can be removed by flushing the package with an inert gas. For example, nitrogen, a noble gas, or a combination thereof can be used to flush the package contents (agents). These gases are provided in dry form, with a moisture content of less than 1%, more preferably less than 0.1%. This can be accomplished prior to sealing the package by using an opening in the package (such as open end 82) for entry of the inert gas and driving out any gases present in the package such as oxygen and water using the inert gas. The package can then be inflated with excess pressure of the inert gas and sealed. The walls are moveable and the sensor can be moved in and out the chamber relative to the walls. (paragraph 0032, Figures 3-8).
As to claims 16-17, the resulting package can be sterilized by subjecting the package to radiation using e-beam or gamma radiation or another process known in the art. (paragraph 0038). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. as applied above, and further in view of Harwood, US 4,343,688.

Harwood discloses a method of making humidity sensors and that such sensors may be employed for testing the moisture content of the gaseous atmosphere inside the sealed envelopes of devices. (Abstract; column 3, line 61 – column 4, line 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Curry to include a humidity sensor to monitor the humidity within the sealed housing such that the moisture level is controlled and maintained at a desired level to maintain the integrity and functionality of the sensor. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. as applied above, and further in view of Rudmann et al., US 10,962,469 (WO 2018/050275 published 3/22/18).
Curry does not disclose a desiccant disposed in the chamber. 
Rudmann discloses using desiccants within sealed housing of devices. This desiccant can physically or chemically bind incoming moisture and thus significantly increase the humidity-dependent lifetime of the components located in the hermetic housing. (column 3, lines 6-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Curry to include a desiccant in the chamber to control the moisture within the chamber to preserve the life of the sensor device. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. as applied to claim 1 above, and further in view of Muhlig et al. US 2005/0141587.
Curry does not disclose at least one temperature probe/sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Curry to include a temperature sensor as taught by Muhlig to monitor the temperature of the sensor element and chamber to allow for monitoring and control of the humidity within the chamber, sterilization temperatures, and providing for optimal conditions for the integrity and functionality of the apparatus. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, and 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,705,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent includes the same structural elements or equivalents therefore and steps as provided for in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798